DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is directed to the use of a product.  Each claim must be directed to one of the four statutory categories [process, apparatus, manufactures and compositions of matter].  The use of a product of manufacture is not directed to one of the four statutory categories.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 40 to 800 μ, and the claim also recites 80 to 250 μm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, Examiner is interpreting the claim to refer to inner film having a thickness ranging from 40 to 800 μm.  
	Claim 10 is rendered indefinite because it is a use claim.  It is unclear as to what statutory class Applicant is claiming.  For purposes of examination, Examiner is interpreting the claim to be directed to liners.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Brandenburger, DE19824784.
	Regarding claims 1-5 and 10, Brandenburg discloses a lining hose for renovating sewers consisting of an inner film tube made of at least one layer [can include more than one layer] of resin impregnated fiber ribbons applied to an inner film tube and an outer film tube [0001].  Reference claims 1 and 7 discloses resin impregnated fiber tapes [includes more than one tape].  Paragraph 0007 discloses that the film can be a polyethylene [thermoplastic] film [see also reference claims 1 and 3].  Reference claim1 and 9 disclose that fiber tapes [ribbons] are impregnated with an unsaturated polyester resin or a vinyl ester resin [photochemically curable resins].  Paragraph 0022 discloses resin-impregnated glass fiber fabric.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reichel et al., WO2016/016346.
	Regarding claims 1-3 and 10, Reichel discloses in paragraph 0002 photochemically hardenable lining hoses for the rehabilitation of fluid carrying systems.  Paragraph 0017-0025 discloses an inner tube based on a thermoplastic; at least one outer film tube based on a thermoplastic; and one fiber tube comprised of a resin-impregnated fiber tube disposed between the inner tube and the outer tube wherein the resin is a photochemically curable resin. Paragraph 0126 discloses that the fiber can include glass fiber fabric.  Paragraph 0060 also discloses that the fibers can include plastic fibers such as aramid fibers or polyester fibers or polyamide fibers [see also paragraph 0162].  

	Regarding claims 3 and 4, paragraph 0025 discloses a photochemically curable resin.  Paragraph 0184 discloses that the photochemically curable resin can include unsaturated polyester resins or vinyl ester resins.  

	Regarding claims 6 and 7, paragraphs 0033-0043 disclose that the outer film tube has functional groups selected from carboxylic acid, amino, carboximide, urethane and epoxy.

	Regarding claim 8, paragraphs 0015-0016 discloses that the inner film tube which is in contact with an impregnated fiber tube in the installed state has function groups which enter into a reaction with the fibrous tube.	

	Regarding claim 9, reference claim 5 discloses that the inner film tube has a thickness ranging from 40 to 800 μm.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786